UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 From to HuntMountain Resources Ltd. (Exact name of registrant as specified in its charter) Washington 001-01428 68-0612191 (State or other jurisdiction of incorporation) (Commission FileNumber) (IRS Employer Identification No.) 1611 N. Molter Road, Ste. 201
